DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending and under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the applications, CN202011458379.2, CN202110327612.1 and CN202110341838.7 filed in the People’s Republic of China on December 11, 2020, March 26, 2021 and March 30, 2021, respectively. It is noted, however, that applicant has not filed a certified copy of the CN202011458379.2, CN202110327612.1 and CN202110341838.7 applications as required by 37 CFR 1.55.
Therefore, the effective filing date of the pending claims is December 13, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted December 13, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The Office interprets a claim comprising SEQ ID Nos: as follows “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Claims 1-12 are recites the limitation “a peptide consisting of an amino acid sequence shown in SEQ ID NO: 1”. The limitation is being interpreted as a peptide requiring at minimum a dipeptide of SEQ ID NO:1 up to the full length sequence of SEQ ID NO: 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-12 recite the limitation “a peptide consisting of an amino acid sequence shown in SEQ ID NO: 1”. The amino acid sequence shown in SEQ ID NO: 1 is WKCNPNDDKCCRPKLKC. An amino acid sequence shown in SEQ ID NO: 1 at minimum is a dipeptide such as WK or CN DD. Therefore, the limitation encompasses multiple peptides.  However, the disclosure only discloses one species in the claimed genus, the amino acid sequence WKCNPNDDKCCRPKLKC, referred to SEQ ID NO: 1. There are no other teachings of peptides consisting of an amino acid sequence shown in SEQ ID NO: 1. There is no teaching of combining a peptide consisting of an amino acid sequence shown in SEQ ID NO: 1, other than the full-length sequence of SEQ ID NO: 1, with morphine and thus, no teaching of administering said combination other than the combination of morphine with the full-length sequence of SEQ ID NO: 1 to relieve and eliminate morphine induced analgesic tolerance in a subject in need thereof. In view of the lack of disclosure of a representative number of species encompassed by the claimed genus, a person skilled in the art at the effective filing date of the claimed invention would not have recognized that the inventors were in possession of the inventions as claimed in view of the disclosure of the application as filed. The person skilled in the art would conclude that the inventors were in possession of a peptide consisting of the amino acid sequence of SEQ ID NO: 1. A claim directed to composition comprising a therapeutically effective amount of a short peptide consisting of SEQ ID NO: 1 and morphine as active ingredients and a pharmaceutically acceptable carrier would be fully supported by the disclosure. And a claim directed to a method of administering a short peptide consisting of SEQ ID NO: 1 and morphine, simultaneously, consecutively or in combination would be support by the disclosure.
Claims 3-12 which depend from claim 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate by dependency the lack of adequate written description of claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a short peptide consisting of an amino acid sequence shown in SEQ ID NO: 1 or a pharmaceutically acceptable salt and morphine in a composition. This judicial exception is not integrated into a practical application because the claim is to a combination of naturally occurring products for at least one embodiment encompassed by the claim. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the composition of natural products is claimed.
The determination is based on the following analysis.
Question 1: Is the claim to a process, machine, manufacture or composition of matter? The claim is directed to a composition of matter. Accordingly, the analysis proceeds to prong 1 of step 2A to determine whether the claim recites an abstract idea, a law of nature of a natural phenomenon (product of nature).
Question 2A, Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes ,the claim recites multiple natural phenomenon (product of nature) in combination. 
First, the claim recites morphine. Morphine is a naturally occurring opioid. See PubChem, “Morphine”1
Secondly, the claim recites, the short peptide consisting of an amino acid sequence SEQ IDNO: 1. The peptide is derived from the naturally occurring spider venom peptide GsMTx4. See page 9, lines 2-8 in the specification.
Thirdly, the claim recites a pharmaceutically acceptable carrier which encompasses naturally occurring carriers like water.
Accordingly, the analysis must proceed to prong 2 of step 2A to see whether the natural phenomenon has been “integrated” into a practical application.
Question 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? When the claim is to a nature-based product, the markedly different characteristics analysis should be applied to the entire product. See MPEP §2106.04 (c). And when there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. See MPEP §2106.04 (c).
The claimed composition comprising morphine and a short peptide consisting of an amino acid sequence shown in SEQ ID NO: 1 in therapeutically effective amounts with a pharmaceutically acceptable carrier.
The closest naturally occurring counterpart is morphine, is morphine itself. Morphine is a naturally found in opium poppy plants. See PubChem, “Morphine”2
The short peptide encompasses a peptide consisting of the amino acid sequence set forth in SEQ ID NO: 1. The closest counterpart to the short peptide is naturally occurring spider venom peptide GsMTx4. The short peptide consisting of the amino acid sequence set forth in SEQ ID NO: 1, referred to as P10581 in the specification, is derived from loop 2 and loop 3 of GsMTx4. See page 9, lines 2-8 in the specification. The P10581 peptide is taught to have analgesic properties. See page 9, lines 19-24 in the specification. GsMTx4, the closest counterpart to P10581, also has analgesic properties. See Tang et al.3, the translation para. [0078] and Figure 3. Tang et al. teach the analgesic effect between GsMTx-4 and the peptide are not significantly different. See Tang et al., the translation para. [0078]
The pharmaceutically acceptable carrier encompasses under the broadest reasonable interpretation naturally occurring carriers like water.
The claim is directed to therapeutically effective amounts of morphine and the short peptide. The specification teaches a “a therapeutically effective amount” is not particularly limited. See page 11, 3rd paragraph in the specification. Therefore, the amounts of each component are not specified and thus, the claim reads on “any amount” of morphine and the short peptide.
The mixing of the morphine with the short peptide does not markedly change the characteristics of morphine and the short peptide individual. Both morphine and the short peptide have the same properties in the mixture as they do alone; analgesic and anti-nociceptive properties.
Question 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? Does the claim as a whole recite an inventive concept (aka, something significantly more) than the judicial exception? No. Claim 1 does not add anything in addition to the nature products described above; that is, morphine, the short peptide consisting of an amino acid sequence shown in SEQ ID NO: 1 and a pharmaceutically acceptable carrier like water.
Based on the analysis above and the evidence of record, it is determined that the claimed composition encompasses for at least one embodiment a product of nature without significantly more. There is no evidence of record that the active components of the claimed composition, the short peptide and morphine, have different functional properties in the composition than the functional properties independently in nature. The evidence shows the composition of claim 1 is to a combination of natural components and the inventors have selected and paired natural biological chemicals, but has not changed any characteristic thereof from what they would have been in nature. Therefore, the inventor does not claim “significantly more” than the products of nature and claim 1 is rejected under 35 U.S.C §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (WO2018103761A1; published 2018; translation provided).
Tang et al. teaches a peptide having the sequence WKCNPNDDKCCRPKLKC. See SEQ ID NO: 1 and para. [0055] in the translation. Tang et al. teach the peptide has analgesic properties. See para. [0052] in the translation. Tang et al. teach morphine has an analgesic effect. See para. [0077] in the translation.
Tang et al. do not teach a combination of the peptide and morphine and pharmaceutically acceptable carrier.
However, Tang et al. teach the peptides can be formulation as a pharmaceutical composition alone in combination with other pain therapies. See para. [0086] in the translation. Tang et al. teach the pharmaceutical compositions generally include a pharmaceutically acceptable carrier. See para. [0087] in the translation.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill in the art to combine the peptide having the sequence WKCNPNDDKCCRPKLKC with morphine in a pharmaceutically acceptable carrier to form a single composition because both morphine and the peptide have analgesic properties. 
Therefore, the claimed invention was prima facie obvious at the time of the effective filing date.
Summary
Claim 1 is rejected under 35 U.S.C. 101. Claim 1 is rejected under 35 U.S.C. 103. Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 2-12 are free of the prior art. The closest prior art reference of record is Tang et al. (WO2018103761A1; published 2018; translation provided). Tang et al. do not teach or suggest alone or in combination with other prior art references of record administering peptide having the sequence WKCNPNDDKCCRPKLKC and morphine to subjects with morphine-induced analgesic tolerance that are in need of relieving or eliminating the tolerance.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PubChem [Internet]. Bethesda (MD): National Library of Medicine (US), National Center for Biotechnology Information; 2004-. PubChem Compound Summary for CID 5288826, Morphine; [cited 2022 June 16]. Available from: https://pubchem.ncbi.nlm.nih.gov/compound/Morphine
        2 PubChem [Internet]. Bethesda (MD): National Library of Medicine (US), National Center for Biotechnology Information; 2004-. PubChem Compound Summary for CID 5288826, Morphine; [cited 2022 June 16]. Available from: https://pubchem.ncbi.nlm.nih.gov/compound/Morphine
        3 Tang et al., WO2018103761 A1; published 2018, translation provided.